United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL RESOURCES CONSERVATION
SERVICE, Mufreesboro, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0344
Issued: February 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 3, 2018 appellant filed a timely appeal from a July 12, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted July 27, 2017 employment incident.
FACTUAL HISTORY
On August 11, 2017 appellant, then a 38-year-old resource soil conservationist, filed a
traumatic injury claim (Form CA-1) alleging that on July 27, 2017 she was on a field trip and was
1

5 U.S.C. § 8101 et seq.

bitten by ticks while in the performance of duty. She did not stop work. The employing
establishment acknowledged on the claim form that appellant was in the performance of duty at
the time of the alleged injury.
In a development letter dated August 15, 2017, OWCP advised appellant of the deficiencies
of her claim. It requested that she provide additional factual and medical evidence and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond.
On August 7, 2017 a nurse practitioner evaluated appellant for multiple tick bites, with an
onset of 11 days. She diagnosed myalgia and a bite or sting by a nonvenomous insect or arthropod.
In a progress report dated August 17, 2017, the nurse practitioner diagnosed unspecified
joint pain and Lyme disease.
By decision dated September 19, 2017, OWCP found that the evidence supported the
injury/events occurred as described, however, it denied appellant’s traumatic injury claim finding
that the medical evidence of record was insufficient to establish that she had sustained a medical
diagnosis in connection with the accepted July 27, 2017 employment incident.
On April 16, 2018 appellant requested reconsideration. She asserted that she was unaware
that she had to be examined by a physician rather than a nurse practitioner and advised that she
was providing updated medical evidence. Appellant submitted photographs of her tick bites.
Thereafter, OWCP received an August 11, 2017 e-mail from appellant to the employing
establishment advising that on July 27, 2017 she had experienced multiple tick bites while
spending the day in the field. Appellant indicated that blood work conducted on August 7, 2017
confirmed that she had Lyme disease.
In an attending physician’s report (Form CA-20) dated November 16, 2017, signed by a
nurse practitioner and countersigned by Dr. Denise Dingle, who specializes in family medicine
diagnosed Lyme disease. The provider checked a box marked “yes” indicating that the condition
was caused or aggravated by employment, noting that appellant had been bitten at work.
In a report dated November 17, 2017, Dr. Holly S. Blankenship, an osteopath, Boardcertified in family medicine, noted that appellant had been diagnosed with Lyme disease in
August 2017 and had been off work since that time. She diagnosed Lyme disease, fatigue, rash,
and upper respiratory infection. Dr. Blankenship advised that she believed that appellant’s rash
and fatigue were related to Lyme disease.
In a report dated February 14, 2018, Dr. Asim Razzaq, a Board-certified internist and
rheumatologist, obtained a history of appellant being treated in August 2017 for Lyme disease. He
reported that she worked outside in the field and had seen some tick bites. Dr. Razzaq discussed
appellant’s continued symptoms of fatigue and myalgia and advised that an autoantibody test was
positive.
On April 16, 2018 OWCP received the August 7 and 17, 2017 nurse practitioner reports
countersigned by Dr. Dingle.

2

By decision dated July 12, 2018, OWCP denied modification of its September 19, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,3 that an injury was sustained while in the performance of duty as
alleged; and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components, which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.6 The second component is whether the employment incident
caused a personal injury.7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted July 27, 2017 employment incident.
On November 17, 2017 Dr. Blankenship indicated that appellant had been off work since
August 2017 when she was diagnosed with Lyme disease. She similarly diagnosed Lyme disease,
2

Supra note 2.

3

See R.B., Docket No. 18-1327 (issued December 31, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41
ECAB 153 (1989).
4

Y.K., Docket No. 18-0806 (issued December 19, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

R.R., Docket No. 19-0048 (issued April 25, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

6

R.E., Docket No. 17-0547 (issued November 13, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

D.C., Docket No. 18-1664 (issued April 1, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

H.B., Docket No. 18-0781 (issued September 5, 2018).

3

in addition to fatigue, rash, and upper respiratory infection. Dr. Blankenship believed that
appellant’s rash and fatigue were related to Lyme disease. She did not, however, address the cause
of appellant’s Lyme disease or its relationship to the accepted July 27, 2017 employment incident.
Medical evidence that states a condition without offering an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.9
In a report dated February 14, 2018, Dr. Razzaq related that appellant had received
treatment in August 2017 for Lyme disease, noting that she worked outside in the field and had
seen some tick bites. He indicated that she had a positive autoantibody test. While Dr. Razzaq
noted appellant’s diagnosis of Lyme disease, the Board has held that neither the mere fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10 As he failed to specifically address the issue of causal relationship, his
opinion is insufficient to establish appellant’s claim.11
Appellant submitted August 7 and 17 and November 16, 2017 reports by a nurse
practitioner countersigned by Dr. Dingle.12 On the November 16, 2017 report Dr. Dingle checked
a box marked “yes” regarding causal relationship. The Board has held that when a physician’s
opinion on causal relationship consists of checking “yes” to a form question, without adequate
explanation or rationale, that opinion is of diminished probative value and is insufficient to
establish a claim.13 Therefore the November 16, 2017 report is insufficient to establish the claim.
The reports dated August 7 and 17, 2017 fail to provide an opinion on the issue of causal
relationship. Therefore, these reports are also insufficient to establish the claim.14
On appeal appellant contends that the Form CA-20 was stamped by a physician and
supports that she contracted Lyme disease after she was bitten at work. As noted, however, the
reports, although considered signed by a physician, are insufficient to establish her claim.
As the medical evidence of record is insufficient to establish a medical diagnosis in
connection with the accepted employment incident, the Board finds that appellant has not met her
burden of proof to establish her claim.15

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See J.L., Docket No. 18-1804 (issued April 12, 2019).

11

J.B., Docket No. 19-1101 (issued November 20, 2019).

12
A report from a physician assistant or certified nurse practitioner will be considered medical evidence if
countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013).
13

See P.D., Docket No. 18-1461 (issued July 2, 2019).

14

Supra note 9.

15

See S.H., Docket No. 19-0916 (issued October 4, 2019).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted July 27, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

